


EXHIBIT 10.3


LOJACK CORPORATION


RESTRICTED STOCK AGREEMENT
INCENTIVE STOCK


COVER SHEET
This Restricted Stock Agreement for Incentive Stock (the “Agreement”) consists
of this Cover Sheet and the LoJack Restricted Stock Agreement Incentive Stock
Form.


Date of grant and effective date of this Agreement (“Grant Date”):
_________________


Class of stock: common stock, $0.01 par value


Number of shares of Common Stock:     XXXX


Grantee:     Name




Grantee’s address:
Address
City, State, Zip












IN WITNESS WHEREOF, each of the parties hereto have duly executed this Agreement
on the date and year first above written.




LOJACK CORPORATION


By:                                        
Name:
Title:


GRANTEE


                                        
Name




--------------------------------------------------------------------------------




LOJACK CORPORATION


RESTRICTED STOCK AGREEMENT INCENTIVE STOCK FORM


W I T N E S S E T H:
- - - - - - - - - -


WHEREAS, Grantee is an officer, director or key employee of LoJack Corporation
or its successor, as applicable (the “Company”), or a subsidiary thereof; and
WHEREAS, the Company, pursuant to the LoJack Corporation 2008 Stock Incentive
Plan, the terms and provisions of which are incorporated herein by this
reference (the “Plan”), desires to issue and grant to the Grantee, and the
Grantee desires to accept, shares of the Company’s common stock, $0.01 par value
(“Common Stock”), upon the terms and subject to the conditions herein set forth;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:
1.Grant of Restricted Stock. In recognition of the Grantee’s commitment to the
continued growth and financial success of the Company and its Subsidiaries
(within the meaning of Section 1 of the Plan), the Company hereby grants to the
Grantee the number of shares of Common Stock set forth on the Cover Sheet, which
shares shall be subject to the restrictions, terms and conditions set forth in
this Agreement (“Restricted Stock”). Simultaneously with the execution and
delivery of this Agreement by the parties hereto, the Company shall request a
stock certificate (or certificates) on behalf of the Grantee representing the
Restricted Stock, which stock certificate(s) shall (a) be registered on the
Company’s stock transfer books in the name of the Grantee and (b) bear (in
addition to any other legends required by applicable law) the following legend
(or a legend substantially similar thereto):
“This certificate and the shares represented hereby are issued pursuant to,
subject to, and shall be transferable only in accordance with, the provisions of
the LoJack Corporation 2008 Stock Incentive Plan and a certain Restricted Stock
Agreement dated __________________ between Name and LoJack Corporation.”
2.    Removal of Restricted Stock Legend. After the Restricted Stock has vested
in accordance with the provisions of Section 3, the Company, upon request of the
Grantee, shall cause the transfer agent for the Common Stock to issue a stock
certificate(s) representing the shares of Common Stock that are free of
restrictions and without the legend referred to in Section 1.
3.    Vesting.
(a)    In general. All shares of Restricted Stock shall be subject to forfeiture
(“unvested”) and shall be forfeited on the date the Company publicly releases
earnings for




--------------------------------------------------------------------------------




20__ unless the Company achieves [insert performance goal(s)] in 20__ and 20__
(the “Measuring Period”).
(b)    In the event of the Grantee’s death or Disability or a termination of
employment of the Grantee by the Company (or a Subsidiary thereof) other than a
termination for Cause, if the event occurs after the end of the calendar year of
the Grant but before the end of the Measuring Period, the Grantee’s rights to
one-half of the Restricted Stock that would otherwise become nonforfeitable
(“vested”) on the date the Company publicly releases earnings for the second
year of the Measuring Period shall become nonforfeitable as of such date. In the
event of the Grantee’s termination of employment for any other reason before the
end of the Measuring Period, the Grantee shall automatically forfeit all shares
of Restricted Stock on the employment termination date.
(c)    In the event of a Change of Control, all shares of Restricted Stock shall
vest without any further action on the part of the Company or the Grantee as of
the date of the Change of Control.
(d)    In no event shall a Grantee be deemed to have terminated employment by
reason of a transfer to or from the Company or any Subsidiary thereof or to or
from one Company Subsidiary to another Company Subsidiary.
(e)    Definitions. For all purposes of this Agreement, the following terms
shall have the following respective meanings.
(i)
“Cause” shall have the meaning set forth in Section 5(g) of the Plan.

(ii)
“Change of Control” shall have the meaning set forth in Section 12 of the Plan.

(iii)
“Disability” shall have the meaning set forth in Section 5(g) of the Plan.

4.    Non-Transferability of Restricted Stock. Unvested shares of Restricted
Stock may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of, such shares shall not be assignable by operation of law and such
shares shall not be subject to execution, attachment or similar process. Any
attempted sale, assignment, transfer, pledge, hypothecation or other disposition
of any unvested shares of Restricted Stock contrary to the provisions hereof
shall be null and void and without effect.
5.    Forfeiture.
(a)    If at such time as the Grantee no longer is a director, officer or key
employee of or service provider to the Company or any of its Subsidiaries the
Grantee is not vested in all shares of Restricted Stock governed by this
Agreement, record and beneficial ownership of the unvested shares shall revert
to the Company and the Grantee shall be




--------------------------------------------------------------------------------




deemed to have forfeited such unvested shares (a “Forfeiture”) without any
consideration therefor.
(b)    Upon the occurrence of a Forfeiture, the Grantee shall, within ten
business days thereafter, transfer and deliver to the Company all stock
certificates representing all unvested shares of Restricted Stock, together with
stock powers duly executed in blank by the Grantee. From and after the
occurrence of a Forfeiture, the Grantee shall have no rights to or interests in
any shares of the unvested Restricted Stock or under this Agreement (other than
the obligation to transfer and deliver all stock certificates representing all
shares of the Restricted Stock pursuant to this Section 5(b)).
6.    Representations and Warranties of Grantee. The Grantee hereby represents
and warrants to the Company as follows:
(a)    The Grantee has the legal right and capacity to enter into this Agreement
and fully understands the terms and conditions of this Agreement.
(b)    The Grantee is acquiring the Restricted Stock for investment purposes
only and not with a view to, or in connection with, the public distribution
thereof in violation of the Securities Act of 1933, as amended.
7.    Notices. Any notice required or permitted hereunder shall be deemed given
only when delivered personally or when deposited in a United States Post Office
as certified mail, postage prepaid, addressed, as appropriate, if to the
Grantee, at his address set forth on the Cover Sheet or such other address as
the Grantee may designate in writing to the Company, and, if to the Company, at
40 Pequot Way, Canton, MA 02021 or such other address as the Company may
designate in writing to the Grantee.
8.    Tax Withholding. The Grantee shall, not later than the date as of which
the receipt of this award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Company
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. Except in the case where an election
is made pursuant to Section 9 below or in the case where the Grantee elects to
pay the withholding taxes in cash, the Company shall cause the required minimum
tax withholding obligation to be satisfied, in whole or in part, by withholding
from shares of Stock to be released by the transfer agent a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the minimum
withholding amount due.
9.    Section 83(b) Election. The Grantee shall promptly furnish the Company
with a copy of any election filed pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended.
10.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.




--------------------------------------------------------------------------------




11.    Amendment: Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.
12.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.
13.    Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, and the
Grantee, his executors, administrators, personal representatives and heirs. In
the event that any part of this Agreement shall be held to be invalid or
unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.
14.    Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings with respect to such subject
matter.
15.    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Massachusetts,
without giving effect to principles and provisions thereof relating to conflict
or choice of laws.
16.    Electronic Delivery. As an alternative to the delivery of stock
certificates, the Company may deliver uncertified shares by means of electronic
book entry.
17.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.


[End of Agreement – Signatures on Cover Sheet]


